

114 HR 5551 IH: End EPA Rogue Spending Act
U.S. House of Representatives
2016-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5551IN THE HOUSE OF REPRESENTATIVESJune 21, 2016Mr. Smith of Missouri introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Agriculture, Transportation and Infrastructure, and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require advance appropriations for the expenditure of any funds collected by the Environmental
			 Protection Agency.
	
 1.Short titleThis Act may be cited as the End EPA Rogue Spending Act. 2.EPA collections subject to appropriationsAny fees collected by the Environmental Protection Agency through fines, fees, penalties, settlement agreements, or otherwise shall, notwithstanding any other provision of law, be deposited in the general fund of the Treasury and may be expended by the Environmental Protection Agency only to the extent provided in advance by an appropriations Act.
		